Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a Non-Final first action on the merits for the application filed on 4/5/2020.  Claims 1-20 are pending and addressed below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong 1:  Independent claims 1 and 11 recite the limitations of determining that each of a first subset of the plurality of selected viewing users performed the compensable viewing user action in response to the notification and, and determining that each of a second subset of the plurality of selected viewing users did not perform the compensable viewing user action in response to the notification and, in response, withholding the compensation from each viewing user of the second subset. These limitations, as drafted, is a method that, under its broadest reasonable 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application because independent claim 1 recites three additional elements that are not significantly more:  receiving, from a content provider: an item of content; a selection of a plurality of viewing users of the electronic content network; an indication of a compensation associated with the item of content; an indication of a compensable viewing user action associated with the item of content; transmitting, to each of the selected viewing users, a respective notification comprising the indication of the compensation and the indication of the compensable viewing user action; in response, providing the compensation to each viewing user of the first subset.  Independent claim 11 also recites three additional elements that are not significantly more:  receiving, from a content provider: an item of secondary content; a selection of primary content with which the secondary content is associated; a selection of a plurality of viewing users of the electronic content network; an indication of a compensation associated with the item of content; an indication of a compensable viewing user action associated with the item of content; transmitting, to each of the selected viewing users, a respective notification 
providing the compensation to each viewing user of the first subset. The receiving, transmitting, and providing steps are recited as a high level of generality (i.e., as general means of receiving and transmitting data), and amounts to mere data receiving and transmitting, which is a form of insignificant extra-solution activity.  The electronic content network is just a generic network and is also recited at a high level of generality.  Each of the additional elements is no more than mere instructions to apply the exception using a generic computer component (the electronic content network).
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the electronic content network).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not improve any meaningful limits on practicing the abstract idea.
Step 2B:  As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving, 
For these reasons, there is no inventive concept in the independent claims, and thus they are ineligible.
Dependent claims 2 and 12 recite the limitation wherein the notification comprises a preview of the item of content, which is just further limiting the notification of the transmitting step as explained above and it not significantly more.
Dependent claim 3 recites the limitations receiving, in response to the notification, an acceptance of the item of content from each viewing user of a third subset of the plurality of the selected viewing users, the third subset comprising at least the first subset; and transmitting 
Dependent claim 4 recites the limitation wherein the compensable viewing user action comprises viewing the item of content, which is further limiting the compensable viewing user action of the receiving step of claim 1.  As explained above, receiving is extra solution activity which is not significantly more since they are reciting conventional functions claimed in a merely generic manner.
Dependent claim 5 recites the limitations: wherein: the item of content is an item of secondary content; receiving, from the content provider, an indication of an item of primary content on the electronic network associated with the item of secondary content; and transmitting the notification to each of the selected users comprises transmitting the notification to each of the selected users when that selected user is viewing the item of primary content. As explained above, receiving is extra solution activity which is not significantly more since they are reciting conventional functions claimed in a merely generic manner.
Dependent claims 6 and 16 recite the limitation wherein the electronic content network is one or more of a streaming media network or a social network. As explained above, the electronic content network is just a generic network and is also recited at a high level of generality.  The streaming media network and the social network are also generic network recited as a high level of generality. The specification does not provide any indication that the electronic content network, the streaming media network and the social network are anything other than generic, off-the-shelf computer components.  There, the claims are not eligible.
Dependent claims 7 and 17 recite the limitation wherein transmitting the notification to each of the selected viewing users comprises transmitting the notification 
Dependent claims 8 and 18 recite the limitation: wherein transmitting the notification to each of the selected viewing users comprises transmitting the notification through a channel outside of the electronic content network. As explained above the transmitting step and the electronic content network is not significantly more by the same explanation as provided above. A channel outside of the electronic content network is also not significantly more since it is just a generic computing element.
Dependent claims 9 and 19 recite the limitations: providing a list of recommended viewing users to the content provider; and receiving, from the content provider in response to the list of recommended viewing users, the selection of the plurality of target viewing users of the electronic content, the selected plurality of target viewing users being a subset of the recommended viewing users. As explained above, providing and receiving are just insignificant extra solution activity and when re-evaluated under Step 2B is not significantly more than the abstract idea per the explanation provided above.
Dependent claims 10 and 20 recite the limitations: receiving target viewing user criteria from the content provider; comparing the target viewing user criteria with individual data respective of each a plurality of candidate viewing users of the electronic content network to determine recommended viewing users.  Under Step 2A, prong 2, the comparing steps is directed to a concept performed in the human mind such as an 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not provide any meaningful limits on practicing the abstract idea.  Therefore, the claims are not eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goldhaber (U.S. Patent No. 5,794,210).

Regarding claim 1, Goldhaber teaches
a server-implemented method of publishing content on an electronic content network, the method comprising (FIG. 1 shows an example of an overall environment 100 in which the present invention may be used Environment 100 includes a network 102 such as. for example. the Internet or "Future Net." A plurality of consumer computers 104 are connected to network 102. Also, connected to network 102 are a plurality of information servers [electronic content network] 106 and one or more financial clearinghouse computers 108." Column 5 lines  45-46 "Thus. the present 
receiving, from a content provider: an item of content;
a selection of a plurality of viewing users of the electronic content network;
an indication of a compensation associated with the item of content;
an indication of a compensable viewing user action associated with the item of content (Column 5 lines 48-55, "Advertisers [content providers] will simply provide ads to the service, explicitly delineate their target audience [a selection of a plurality of viewing users] and offer some form of compensation for time and attention directly to those viewers willing to "view" [compensable viewing user action] ads." Column 5 lines 17-24, "A related innovation. "demographic routing." is a mechanism by which an information package or its agent (or an agent for any goods or service) can be routed directly to interested and willing buyers. Conceptually. this is an addressing mechanism that can be used to route the information to more than one individual. e.g. .. to all users who are demographically suitable [selection of a plurality of viewing users] (e.g. .. "anyone who fits the following profile").");
transmitting, to each of the selected viewing users, a respective notification comprising the indication of the compensation and the indication of the compensable viewing user action (Column 5 lines 25-36, "Since all the ads on the list will be targeted to the consumer's needs, interests, and preferences. it is very likely that she would be inclined to view them even without a cash incentive. However. the system provided by the present invention will offer her one. The present invention provides a "consumer interface button"-for example. the image of a little gold coin “CyberCoin") 
determining that each of a first subset of the plurality of selected viewing users performed the compensable viewing user action in response to the notification and, in response,
providing the compensation to each viewing user of the first subset (Column 16 lines 6-17, "As explained in connection with FIG. 4. when a consumer "clicks" on the associated CyberCoin icon 62. this may initiate retrieval of the associated advertisement described in the "thumbnail description" and display of the advertisement on the consumer's computer 104. The advertisement display may ask the consumer questions or otherwise require consumer interaction to ensure the consumer has paid attention [compensable viewing user action] to the advertisement. Upon successful completion of this process. an amount of digital currency may be deposited into the consumer's digital cash repository 126. or alternatively the consumer's account may be credited and the advertiser's account debited by financial clearinghouse computer 108." See also, column 11 lines 16-38. Fig. 8 shows that an ad is routed to a plurality of selected viewing users # 104(1), 104(2), 104(N). Therefore, Fig. 12 is performed on this plurality of selected viewing users.  Fig. 12 determines which user fits in the a first subset of the plurality of selected viewing users and the second subset of the plurality of selected viewing users since it performs those operations for each user that was selected.); and
determining that each of a second subset of the plurality of selected viewing users did not perform the compensable viewing user action in response to the notification and, 
in response, withholding the compensation from each viewing user of the second subset (Column 17 lines 33-57, "Attention brokerage server 106 then determines. based on the interaction data collected by block 202 and transmitted by block 212. whether the user's interaction with the advertisement was adequate (FIG. 12. decision block 228). The adequacy of interaction may depend on particular requirements associated with the ad. For example. some advertisers may not require interaction. while other advertisers may require detailed interaction evidencing that the consumer has paid attention to the ad. If interaction was inadequate ("no" exit to FIG. 12, decision block 228) [viewing users did not perform the compensable viewing user action], or if the consumer's account is "bad" ("no" exit to FIG. 12, decision block 224)......The attention brokerage server 116 then sends a message to the consumer's computer (FIG. 12, block 236) indicating success or failure, [withholding the compensation from each viewing user, which message is carried by network 102 and received by the consumer's computer 104 (FIG. 12, block 214)." Fig. 8 shows that an ad is routed to a plurality of selected viewing users # 104(1), 104(2), 104(N). So Fig. 12 is performed on this plurality of selected viewing users.  Fig. 12 determines which user fits in the a first subset of the plurality of selected viewing users and the second subset of the plurality of selected viewing users since it performs those operations for each user that was selected.).


Regarding claim 2, Goldhaber teaches
the method of claim 1, wherein the notification comprises a preview of the item of content (Fig. 11 "thumbnail" [preview], column 16 lines 2-5, "In this example, each "thumbnail description" of an ad can be displayed by consumer computer 104 with an associated CyberCoin icon 62.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Goldhaber because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claim 3, Goldhaber teaches
the method of claim 2, further comprising: receiving, in response to the notification, an acceptance of the item of content from each viewing user of a third subset of the plurality of the selected viewing users, the third subset comprising at least the first subset; and
transmitting the item of content to each viewing user of the third subset in response to receiving the acceptance (Column 7, lines 47-54, "Next to some of the titles on the ad list displayed to Cynthia is the image of a little gold coin--a "consumer interface button" or "CyberCoin" with  a distinctive style. When Cynthia clicks her mouse on the CyberCoin, it opens up the ad [transmitting the item of content] and simultaneously causes a transfer of cash or credit directly to Cynthia's desktop (or to a specialized account, credit card or bank account associated with her). This gives Cynthia an important incentive to watch the ad. Since Cynthia clicks on the ad, she is accepting the ad or item of content.  Cynthia is a selected viewer of the first subset since she is a viewer that was selected to receive an ad.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Goldhaber because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claim 4, Goldhaber teaches
the method of claim 3, wherein the compensable viewing user action comprises viewing the item of content (Fig. 13 # 308, Column 18 lines 49-52, "The consumer may delete displayed ads (FIG. 13. block Je6). or she may view [compensable viewing user action] displayed ads (e.g., by selecting displayed CyberCoins 62 or coupons 63 (FIG. 13. blocks 308. 310, 312).").


Regarding claim 7, Goldhaber teaches
the method of claim 1, wherein transmitting the notification to each of the selected viewing users comprises transmitting the notification through the electronic content network (Column 7 lines 27-32, "Upon logging on to her customized home page [primary content], Cynthia would be presented with a list of ads [secondary content] that she may elect to view. The ads would be preselected for her on the basis of a personal profile questionnaire that she has completed plus automatic tracking of her previous Internet usage." Cynthia is being sent a notification of ads when she is viewing the home page [primary content].  So the notification is through the electronic content network.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Goldhaber because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goldhaber (U.S. Patent No. 5,794,210), in view of Warwick (P. G. Pub. No. 2008/0294519).

Regarding claim 5, Goldhaber teaches
the method of claim 1, wherein: the item of content is an item of secondary content (Column 7 lines 27-32, "Upon logging on to her customized home page [primary content], Cynthia would be presented with a list of ads [secondary content] that she may elect to view. The ads would be preselected for her on the basis of a personal profile questionnaire that she has completed plus automatic tracking of her previous Internet usage.");
transmitting the notification to each of the selected users comprises transmitting the notification to each of the selected users when that selected user is viewing the item of primary content (Column 7 lines 27-32, "Upon logging on to her customized home page [primary content], Cynthia would be presented with a list of ads [secondary content] that she may elect to view. The ads would be preselected for her on the basis of a personal profile questionnaire that she has completed plus automatic tracking of her previous Internet usage." Cynthia is being sent a notification of ads when she is viewing the home page [primary content].).
Goldhaber does not teach
the method further comprises receiving, from the content provider, an indication of an item of primary content on the electronic network associated with the item of secondary content.

the method further comprises receiving, from the content provider, an indication of an item of primary content on the electronic network associated with the item of secondary content ([0017] "The coupling software 18 will allow the advertisers [content provider] 10 to view a streaming list of real-time information including date and time stamp, content title, subject category, source, type of content ( e.g. text, audio, image, video), duration or size of the content, available markets, demographics, and price. The advertiser 10 will be able to preview the content prior to making a final selection to purchase...The advertiser 10 may be allowed to review pricing and ultimately make a media purchase to publish the bundled, or coupled, content and advertisement." See also [0026] and [0038].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Goldhaber with the advertising system of Warwick by adding receiving, from the content provider, an indication of an item of primary content on the electronic network associated with the item of secondary content, as taught by Warwick, in order to effectively couple advertisements with content (Warwick, abstract).

Regarding claim 6, Goldhaber teaches all of the claimed features as discussed above.  Goldhaber does not teach
the method of claim 1, wherein the electronic content network is one or more of a streaming media network or a social network.
However, Warwick teaches
the method of claim 1, wherein the electronic content network is one or more of a streaming media network or a social network ([0013] "For example, and without limitation, content may be text, audio, image, or video based. Moreover, the substance of the content may vary from mainstream news to personal blogs. The types of publishers 14 may range from, for example and without limitation, a nationally known television network to an independent website.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Goldhaber with the advertising system of Warwick by adding wherein the electronic content network is one or more of a streaming media network or a social network, as taught by Warwick, in order to effectively couple advertisements with content (Warwick, abstract).

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goldhaber (U.S. Patent No. 5,794,210), in view of Griffiths (P. G. Pub. No. 2012/0166268).

Regarding claim 8, Goldhaber teaches in Column 12 lines 23-27 that the consumer can be contacted directly over communications means other than from network 102.  However, the communications is not specifically for notifying of the compensation and the compensable viewing user action.
However, Griffiths teaches 
wherein transmitting the notification to each of the selected viewing users comprises transmitting the notification through a channel outside of the electronic content network ([0055] “Information pertinent to an incentive 640 can be displayed in display area 620, within the text, images, or body of order confirmation webpage 610, or by other means, such as a pop-up window, scroll bar, audio sound, email message [channel outside of the electronic content network], animation, or other text or graphic display.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to Substitute transmitting the notification through the electronic content network for transmitting the notification through a channel outside of the electronic content network, since it has been held to be within the general skill of a worker in the art to select a known material/part on the basis of its suitability for the intended use as a matter of obvious design choice. Different modes of transmitting a notification are well known in the art and Substituting transmitting the notification through the electronic content network of the primary reference would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goldhaber (U.S. Patent No. 5,794,210), in view of Ju (P. G. Pub. No. 2019/0130452).

Regarding claim 9, Goldhaber teaches all of the claimed features as discussed above. Goldhaber does not explicitly teach
further comprising: providing a list of recommended viewing users to the content provider; and
receiving, from the content provider in response to the list of recommended viewing users, the selection of the plurality of target viewing users of the electronic content, the selected plurality of target viewing users being a subset of the recommended viewing users.
However, Ju teaches
further comprising: providing a list of recommended viewing users to the content provider; and receiving, from the content provider in response to the list of recommended viewing users, the selection of the plurality of target viewing users of the electronic content, the selected plurality of target viewing users being a subset of the recommended viewing users ([0037] "The targeting refinement module 204 can first provide the administrator [content provider] with various alternatives for the reference set of users [list of recommended viewing users]. The administrator can select from the various alternatives a desired reference set of users [subset of the recommended viewing users]." See also [0038]-[0040].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Goldhaber with the advertising system of Ju by adding providing a list of recommended viewing users to the content provider; and receiving, from the content provider in response to the list of recommended viewing users, the selection of the plurality of target viewing users of the electronic content, the selected plurality of target viewing users being a subset of the recommended viewing users, as taught by Ju, in order to 

Regarding claim 10, Goldhaber teaches
the method of claim 9, further comprising: receiving target viewing user criteria from the content provider;
comparing the target viewing user criteria with individual data respective of each a plurality of candidate viewing users of the electronic content network to determine recommended viewing users (Column 14 lines 31-40, "However, attention broker computer 106 may not be authorized by any of consumers 64 to release the consumers' information to advertiser 62. Instead, advertiser 62 specifies to attention broker 106 the demographics of consumers 64 to whom the advertiser wants the ad 68 shown. Server 106 may compare this advertiser-specified demographic information with the interest profile 124 of each of consumers 64. and may route the ad 68 to only those consumers (e.g. 64(1), 64(2). but not 64(N)) whose profiles 124 match the demographics specified by advertiser 62.").

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goldhaber (U.S. Patent No. 5,794,210), in view of Warwick (P. G. Pub. No. 2008/0294519), in further view of Griffiths (P. G. Pub. No. 2012/0166268).

Regarding claim 11, Goldhaber teaches
a server-implemented method of publishing secondary content on an electronic content network which publishes primary content, the method comprising (Column lines 62-67, "FIG. 5 is the traditional way in which advertisers 62 deliver their ads [secondary content] to consumers 64 via mass media providers [electronic content network]66. In the FIG. 5 model. the advertisers 62 compensate the mass media providers 66 to include advertisements [secondary content] 68 embedded in the entertainment [primary content] or other content 78 being distributed by mass media to consumers 64."):
receiving, from a content provider: an item of secondary content (Column 5 lines 52-53, "Advertisers [content providers] will simply provide ads [secondary content] to the service");
a selection of a plurality of viewing users of the electronic content network;
an indication of a compensation associated with the item of content; an indication of a compensable viewing user action associated with the item of content (Column 5 lines 52-55, "Advertisers [content providers] will simply provide ads [secondary content] to the service, explicitly delineate their target audience [a selection of a plurality of viewing users]. and offer some form of compensation for time and attention directly to those viewers willing to "view" [compensable viewing user action] ads." Column 5 lines 17-24, "A related innovation. "demographic routing." is a mechanism by which an information package or its agent (or an agent for any goods or service) can be routed directly to interested and willing buyers. Conceptually. this is an addressing mechanism that can be used to route the information to more than one 
transmitting, to each of the selected viewing users, a respective notification comprising the indication of the compensation and the indication of the compensable viewing user action (Column 5 lines 25-36, "Since all the ads on the list will be targeted to the consumer's needs, interests, and preferences. it is very likely that she would be inclined to view them even without a cash incentive. However. the system provided by the present invention will offer her one. The present invention provides a "consumer interface button"-for example. the image of a little gold coin “CyberCoin") next to each title [content item] on a list. This use of a consumer interface button-the "CyberCoin" [notification comprising indication of compensation]--though reminiscent of the prior art "gems" in video game adventures. is innovative and unique in that it transfers real value." See also Column 7 lines 47-60 and Column 11 lines 16-24.), 
determining that each of a first subset of the plurality of selected viewing users performed the compensable viewing user action in response to the notification and, in response,
providing the compensation to each viewing user of the first subset (Column 16 lines 6-17, "As explained in connection with FIG. 4. when a consumer "clicks" on the associated CyberCoin icon 62. this may initiate retrieval of the associated advertisement described in the "thumbnail description" and display of the advertisement on the consumer's computer 104. The advertisement display may ask the consumer questions or otherwise require consumer interaction to ensure the consumer has paid attention [compensable viewing user action] to the advertisement. Upon successful completion of 
and determining that each of a second subset of the plurality of selected viewing users did not perform the compensable viewing user action in response to the notification and, in response, withholding the compensation from each viewing user of the second subset (Column 17 lines 33-57, "Attention brokerage server 106 then determines. based on the interaction data collected by block 202 and transmitted by block 212. whether the user's interaction with the advertisement was adequate (FIG. 12. decision block 228). The adequacy of interaction may depend on particular requirements associated with the ad. For example. some advertisers may not require interaction. while other advertisers may require detailed interaction evidencing that the consumer has paid attention to the ad. If interaction was inadequate ("no" exit to FIG. 12, decision block 228) [viewing users did not perform the compensable viewing user action], or if the consumer's account is "bad" ("no" exit to FIG. 12, decision block 224)......The attention brokerage server 116 then sends a message to the consumer's computer (FIG. 12, block 236) indicating success or failure, [withholding the compensation from each viewing user, which message is carried by network 102 and 
Goldhaber does not explicitly teach
a selection of primary content with which the secondary content is associated;
each respective notification transmitted while the respective selected viewing user is viewing the selected primary content.
However, Warwick teaches
a selection of primary content with which the secondary content is associated ([0026] "The coupling software 18 further includes a search engine 26 which allows an advertiser 10 to search uploaded content [primary content]. The search engine 26 is a primary component for the advertiser 10 to use when seeking appropriate content for its creative advertising [secondary content]. Advertisers 10 will be able to select content from content providers 12 through a key word search (including Boolean AND, OR, NOT), vertical subject areas (sports, business, health, etc. .), geography (New York, Chicago, San Francisco, etc.), timeline (last hour, yesterday, last week, next week, etc.), source, or any combination of the above. The search engine 26 determines the target audience for specific type content, so advertisers 10 can couple ads with content directed towards a specific market.").

Goldhaber and Warwick do not teach
each respective notification transmitted while the respective selected viewing user is viewing the selected primary content.
However, Griffiths teaches
each respective notification transmitted while the respective selected viewing user is viewing the selected primary content ([0049] "Referring to FIG. 4, in one embodiment according to the invention, an electronic method 400 of displaying a time sensitive offer [second content] on a product page is shown. A consumer may access an online store and view a web-page 410 that displays a product [first content] 450 that is available for a consumer to purchase. When the consumer performs a triggering event which may, for example, include browsing to a product page 410 or adding product 450 to a cart-methods of the invention cause a display area 420 to appear [this explains the "while the respective selected viewing viewer is viewing the selected primary content since the triggering even happens while the viewer is viewing the primary content i.e. the product]. A display area may optionally be a window as drawn by an operating system, for instance, by invoking an application programming interface (API), or it may alternatively be any area displaying information, for example, any 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising systems of Goldhaber and Warwick with the advertising system of Griffiths by adding each respective notification transmitted while the respective selected viewing user is viewing the selected primary content, as taught by Griffiths, in order to inform the customer and in order to create a sense of urgency (Griffiths, [0051] and [0052]).

Regarding claim 12, Goldhaber teaches
the method of claim 11, wherein the notification comprises a preview of the item of secondary content (Fig. 11 "thumbnail" [preview], column 16 lines 2-5, "In this example, each "thumbnail description" of an ad can be displayed by consumer computer 104 with an associated CyberCoin icon 62.").

Regarding claim 13, Goldhaber teaches
the method of claim 12, further comprising: receiving, in response to the notification, an acceptance of the item of secondary content from each viewing user of a third subset of the plurality of the selected viewing users, the third subset comprising at least the first subset; and
transmitting the item of secondary content to each viewing user of the third subset in response to receiving the acceptance (Column 7, lines 47-54, "Next to some of the titles on the ad list displayed to Cynthia is the image of a little gold coin--a "consumer interface button" or "CyberCoin" with  a distinctive style. When Cynthia clicks her mouse on the CyberCoin, it opens up the ad [transmitting the item of content] and simultaneously causes a transfer of cash or credit directly to Cynthia's desktop (or to a specialized account, credit card or bank account associated with her). This gives Cynthia an important incentive to watch the ad.  Since Cynthia clicks on the ad, she is accepting the ad or item of content.  Cynthia is a selected viewer of the first subset since she is a viewer that was selected to receive an ad.).

Regarding claim 14, Goldhaber teaches
14. The method of claim 13, wherein the compensable viewing user action comprises viewing the item of secondary content (Fig. 13 # 308, Column 18 lines 49-52, "The consumer may delete displayed ads (FIG. 13. block 316). or she may view [compensable viewing user action] displayed ads (e.g., by selecting displayed CyberCoins 62 or coupons 63 (FIG. 13. blocks 308. 310, 312).").

Regarding claim 15, Goldhaber teaches
the method of claim 11, wherein the item of secondary content is an advertisement (Column lines 62-67, "FIG. 5 is the traditional way in which advertisers 62 deliver their ads [secondary content] to consumers 64 via mass media providers [electronic content network]66. In the FIG. 5 model. the advertisers 62 compensate the 

Regarding claim 16, Goldhaber teaches all of the claimed features.  Goldhaber does not teach
wherein the electronic content network is one or more of a streaming media network or a social network.
However, Warwick teaches
wherein the electronic content network is one or more of a streaming media network or a social network ([0013] "For example, and without limitation, content may be text, audio, image, or video based. Moreover, the substance of the content may vary from mainstream news to personal blogs. The types of publishers 14 may range from, for example and without limitation, a nationally known television network to an independent website.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Goldhaber with the advertising system of Warwick by adding wherein the electronic content network is one or more of a streaming media network or a social network, as taught by Warwick, in order to effectively couple advertisements with content (Warwick, abstract).

Regarding claim 17, Goldhaber teaches
the method of claim 11, wherein transmitting the notification to each of the selected viewing users comprises transmitting the notification through the electronic content network (Column 7 lines 27-32, "Upon logging on to her customized home page [primary content], Cynthia would be presented with a list of ads [secondary content] that she may elect to view. The ads would be preselected for her on the basis of a personal profile questionnaire that she has completed plus automatic tracking of her previous Internet usage." Cynthia is being sent a notification of ads when she is viewing the home page [primary content].  So the notification is through the electronic content network.).

Regarding claim 18, Goldhaber teaches in Column 12 lines 23-27 that the consumer can be contacted directly over communications means other than from network 102.  However, the communications is not specifically for notifying of the compensation and the compensable viewing user action.
However, Griffiths teaches 
wherein transmitting the notification to each of the selected viewing users comprises transmitting the notification through a channel outside of the electronic content network ([0055] “Information pertinent to an incentive 640 can be displayed in display area 620, within the text, images, or body of order confirmation webpage 610, or by other means, such as a pop-up window, scroll bar, audio sound, email message [channel outside of the electronic content network], animation, or other text or graphic display.").
.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldhaber (U.S. Patent No. 5,794,210), in view of Warwick (P. G. Pub. No. 2008/0294519), in view of Griffiths (P. G. Pub. No. 2012/0166268), in further view of Ju (P. G. Pub. No. 2019/0130452).

Regarding claim 19, Goldhaber teaches
the method of claim 11, further comprising: providing a list of recommended viewing users to the content provider; 
and receiving, from the content provider in response to the list of recommended viewing users, the selection of the plurality of target viewing users of the electronic content, 
the selected plurality of target viewing users being a subset of the recommended viewing users ([0037] "The targeting refinement module 204 can first provide the administrator [content provider] with various alternatives for the reference set of users [list of recommended viewing users]. The administrator can select from the various alternatives a desired reference set of users [subset of the recommended viewing users]." See also [0038]-[0040].)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Goldhaber, Warwick, and Griffiths, with the advertising system of Ju, by adding providing a list of recommended viewing users to the content provider; and receiving, from the content provider in response to the list of recommended viewing users, the selection of the plurality of target viewing users of the electronic content, the selected plurality of target viewing users being a subset of the recommended viewing users, as taught by Ju, in order to give the content provider choices so that the content provider can select the desired users (Ju, [0037]).

Regarding claim 20, Goldhaber teaches
the method of claim 19, further comprising: receiving target viewing user criteria from the content provider;
comparing the target viewing user criteria with individual data respective of each a plurality of candidate viewing users of the electronic content network to determine recommended viewing users (Column 14 lines 31-40, "Instead, advertiser 62 specifies to attention broker 106 the demographics of consumers 64 to whom the 
Relevant Prior Art
Even though the following references were not used in the above rejections, they are nonetheless relevant prior art.
Schaefer (2002/0124252) provides information alerts via interactive video casting.
Flake (2008/0103900) provides automatic value sharing for distributed users of the advertising exchange.
Zhang (2019/0205947) discusses profit sharing with viewers of online advertisements.
Sanz Pastor (8,005,713) explains that the user controls various aspects of the advertising and earns value in return for agreeing to or allowing certain advertising actions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855.  The examiner can normally be reached on Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIE P BRADY/Primary Examiner, Art Unit 3621